DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.

Response to Amendment
Applicant has amended claims 1, 6-15 and 17; and added new claims 18 and 19 in the amendment filed on 1/19/2022. Claims 1-19 are currently pending in the present application.
 
Response to Arguments
Applicant’s arguments filed on 1/19/2022 with respect to claims 1-19 have been fully considered and are persuasive. The rejection of the claims in the last office action has been withdrawn.

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“upon detection that a first node is disconnected from the communications network, selecting at least one second node of the communications network;
	sending a request to the selected at least one second node of the communications network, said request triggering acquisition by the at least one second node of counter information comprising a timestamp provided by a respective counter of each of the at least one second node;
	upon detection that the first node re-connects to the communications network, retrieving, from the at least one second node, the counter information, and receiving, from the first node, local timestamp information and data associated with the local timestamp information, the local timestamp information comprising a timestamp local to the first node; and
	validating the local timestamp information based on a comparison between the local timestamp information and the counter information, wherein the local timestamp information is validated when the comparison determines that the local timestamp information matches the counter information”, as recited in the independent claims 1 and 15; and
	“upon detection that a first node is disconnected from the communications network, selecting at least one second node of the communications network;
	sending a request to the selected at least one second node of the communications network, said request triggering acquisition of counter information comprising a disconnection duration of the first node;
	upon detection that the first node re-connects to the communications network, retrieving, from the at least one second node, the counter information, and receiving, from the first node, local timestamp information and data associated with the local timestamp information, the local timestamp information comprising a disconnection duration of the first node; and
	validating the local timestamp information based on a comparison between the local timestamp information and the counter information, wherein the local timestamp information is validated when the comparison determines that the disconnection duration of the first node as retrieved from the at least one second node equals the disconnection duration of the first node as received from the at least one second node”, as recited in the independent claim 18.

	The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        2/26/2022